Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 6/30/2021, and is a Final Office Action. Claims 1-3, 5-11, 13-17, 19-20 are pending in the application. 


Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-11, 13-17, 19-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a method, which represents a statutory category, thus meeting the Step 1 requirement. The claimed invention recites the abstract concept of a commercial interaction – i.e. advertising/marketing activities and behaviors, business relations/sales activities, which represents a method of organizing human activity and has been identified as an abstract idea by the 2019 PEG: receiving a request for a transaction enabled ad of digital content, wherein the request includes the digital content and a deliverer of the digital content/identifying a plurality of objects in the digital content, wherein each of the objects is paired to at least one vendor/generating requests for offering 
	This judicial exception is not integrated into a practical application. The additional elements of a computer processor/programmable device/server/portal represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The computing processor/programmable device/server/portal represent generic computing elements. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract 
Independent claims 9 and 15 are directed to a system and computer program product for performing similar steps to those of claim 1, and recite the same abstract idea as Claim 1. The claims perform the method of claim 1 using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim are not patent eligible.
	Remaining dependent claims 2-3, 5-8, 10-11, 13-14, 16-17, 19-20 further include the additional limitations of a memory/computer readable storage medium, which represent generic computing elements; they do not, alone or in combination, represent significantly more than the abstract idea itself, nor do they integrate the judicial exception into a practical application. The claims further include the additional limitation of providing code as a service in a cloud environment; this limitation does no more than generally link the use of the judicial to a particular technological environment. The claims further narrow the abstract idea of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.




 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-3, 5-11, 13-17, 19-20.




Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

				The prior art rejections have been overcome
	In response, agrees. The prior art rejections have been overcome, and have been withdrawn.

				claims do not recite a judicial exception
	In response, Examiner respectfully disagrees. 
	Claim 1 is directed towards a method, which represents a statutory category, thus meeting the Step 1 requirement. The claimed invention recites the abstract concept of a commercial interaction – i.e. advertising/marketing activities and behaviors, business relations/sales activities, which represents a method of organizing human activity and has been identified as an abstract idea by the 2019 PEG: receiving a request for a transaction enabled ad of digital content, wherein the request includes the digital content and a deliverer of the digital content/identifying a plurality of objects in the digital content, wherein each of the objects is paired to at least one vendor/generating requests for offering vending of a first object from a subset of vendors that are linked to the first object/determining an acceptance of at least one of the requests for offering vending in response to receiving an affirmative response from a first vendor/generating the transaction enabled ad that identifies the first vendor as a potential vendor of the first object and excludes identification of a second vendor as a potential vendor of at least the first object, in response to receiving the affirmative response from the first vendor and applying a conditional rule that identifies the second vendor from exclusion from transaction enabled ads that include the first vendor/determine a rejection of at least one requests for vending in response to receiving a negative response from a third vendor of the vendors/present the generated transaction 

				Step 2A: claims integrate the abstract idea into a practical application that uses the abstract idea in a manner that imposes a meaningful limit on the abstract idea
	In response, Examiner respectfully disagrees. The additional elements do not reflect in an improvement in the functioning of the computing device itself, or an improvement to another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

				Step 2B: claims amount to significantly more
	In response, Examiner respectfully disagrees. 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The computing processor/programmable device/server/portal represent generic computing elements. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  Independent claims 9 and 15 are directed to a system and computer program product for performing similar steps to those of claim 1, and recite the same abstract idea as Claim 1. The claims perform the method of claim 1 using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim are not patent eligible.	Remaining dependent claims 2-3, 5-8, 10-11, 13-14, 16-17, 19-20 further include the additional limitations of a memory/computer readable storage medium, which represent generic computing elements; they do not, alone or in combination, represent significantly more than the abstract idea itself, nor do they integrate the judicial exception into a practical application. The claims further include the additional limitation of providing code as a service in a cloud environment; this limitation does no more than generally link the use of the judicial to a particular technological environment. The claims further narrow the abstract idea of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
7/2/2021